DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
Presented arguments filed on February 4, 2021 in response to the Non-Final Office Action mailed on November 10, 2020 have been made of record.  Claims 1, 3-7, and 12-15 have been amended. Claims 16 and 17 have been cancelled. Claims 1 - 15 are currently pending in the application.

 Response to Arguments
Applicant’s arguments see pages 13 – 18 with respect to the rejection of claims 1 – 8, 12 and 14 – 17 under 35 U.S.C. 102(a)(a) as being anticipated over SHENKAR et al., (US 2015/0323672 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to at least a first portion of points of the plurality of first points being on a curved surface in the area, at least a second portion of points of the plurality of second points being on the curved surface, for each first point of the plurality of first points, calculating a first curvature deviation amount based on a difference between the first curvature and other adjacent first curvature in a predetermined neighborhood about the first point and selecting, from the first portion of points, a first registration region based on whether the first curvature deviation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHENKAR et al., (US 2015/0323672 A1) referred to as SHENKAR hereinafter, in view of SELVIAH et al. (US 2020/0043186 A1) referred to as SELVIAH hereinafter.
Regarding Claim 1, SHENKAR teaches a method of registering three-dimensional (3D) point clouds of an area to create a composite 3D point cloud of the area (Fig. 1), the method comprising: 
obtaining a first 3D point cloud comprising a plurality of first points, at least a first portion of points of the plurality of first points being on a surface in the area (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, left point cloud data 21 set), the first 3D point cloud being acquired a first location (Par. [0083], the laser scanner 15 is 
obtaining a second 3D point cloud comprising a plurality of second points, at least a second portion of points of the plurality of second points being on the surface (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, right point cloud data 21 set), the second 3D point cloud being acquired at a second location different form the first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 right point cloud data 21 set); 
calculating for each first point of the first portion of points to create a plurality of first (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal (i.e. plurality of first groups), and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
for each first point of the first portion of points, calculating a first deviation amount based on a difference between the first group of points and other adjacent first groups of points in a predetermined neighborhood about the first point (Par. [0167], this step includes selecting a group of associated plane point groups (i.e. predetermined neighborhood) where each of the point groups has a normal, and the normals differ (i.e. deviation amount based on difference between groups) by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
selecting, from the first portion of points, a first registration region based on whether the first deviation amount of each first point of the first portion of points satisfies a predetermined condition (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value (i.e. predetermined condition), preferably not higher than 5 degrees); and 
registering the first 3D point cloud and the second 3D point cloud to create the composite 3D point cloud based on the first registration region (Fig. 17, Par. [0142], procedure 43 for creating high-precision collective point-cloud data 44 (i.e. composite 3D point cloud)).
While SHENKAR teaches normal vectors and angular data, SHENKAR does not specifically teach plurality of points on a curved surface. Therefore SHENKAR fails to explicitly teach the plurality of points being on a curved surface in the area, calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures, for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point.
However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9), for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).
References SHENKAR and SELVIAH are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying points on a curved surface as suggested by SELVIAH in the invention of SHENKAR in order that the projection of a three dimensional point cloud may be along a vector normal to the line, at an angle to the line, or along a curve intersecting the line allowing the lines of projection to be Cartesian co-ordinate axes or a geographic co-ordinate system or spherical or cylindrical co-ordinates (See SELVIAH, Par. [0037]).

Regarding Claim 2, SHENKAR in view of SELVIAH teaches Claim 1. SHENKAR further teaches wherein the predetermined condition is a first deviation threshold (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees (i.e. first deviation threshold)).

Regarding Claim 3, SHENKAR teaches a method of registering three-dimensional (3D) point clouds of an area to create a composite 3D point cloud of the area (Fig. 1), the method comprising: 
obtaining a first 3D point cloud comprising a plurality of first points, at least a first portion of points of the plurality of first points being on a surface in the area (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, left point cloud data 21 set), the first 3D point cloud being acquired a first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 left point cloud data 21 set); 
obtaining a second 3D point cloud comprising a plurality of second points, at least a second portion of points of the plurality of second points being on the surface (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, right point cloud data 21 set), the second 3D point cloud being acquired at a second location different form the first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 right point cloud data 21 set); 
calculating for each first point of the first portion of points to create a plurality of first (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
for each first point of the first portion of points, calculating a first deviation amount based on a difference between the first group of points and other adjacent first groups of points in a predetermined neighborhood about the first point (Par. [0167], this step includes selecting a group of associated plane point groups (i.e. predetermined neighborhood) where each of the point groups has a normal, and the normals differ (i.e. deviation amount based on difference between groups) by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
selecting, from the first portion of points, a first registration region based on whether the first deviation amount of each first point of the plurality of first point satisfies a predetermined condition (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value (i.e. predetermined condition), preferably not higher than 5 degrees); and 
registering the first 3D point cloud and the second 3D point cloud to create the composite 3D point cloud based on the first registration region (Fig. 17, Par. [0142], procedure 43 for creating high-precision collective point-cloud data 44 (i.e. composite 3D point cloud)),
wherein the selecting a first registration region comprises: for each first point of the first portion of points, comparing the first deviation amount of the first point to the first deviation threshold (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of ; in response to the first deviation amount exceeding the first deviation threshold, adding the corresponding first point to a first exclusion set (Par. [0169] Step 103: Aligning the plurality of point clouds 21 so that the number of overlapping plane point groups is maximal); and subtracting the first exclusion set from the first 3D point cloud to create the first registration region (Par. [0168] Step 102: Selecting a group of overlapping plane point groups, where each overlapping plane point group overlaps at least one associated plane point group of another local point-cloud 21.  This step preferably includes selecting a group of overlapping plane point groups, each having a normal, and where the normal differs from the normal of a plane point groups of another local point-cloud 21 by less than a predetermined allowed spatial distance).
While SHENKAR teaches normal vectors and angular data, SHENKAR does not specifically teach plurality of points on a curved surface. Therefore SHENKAR fails to explicitly teach the plurality of points being on a curved surface in the area, calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures, for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point.
However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9), for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).
References SHENKAR and SELVIAH are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying points on a curved surface as suggested by SELVIAH in the invention of SHENKAR in order that the projection of a three dimensional point cloud may be along a vector normal to the line, at an angle to the line, or along a curve intersecting the line allowing the lines of projection to be Cartesian co-ordinate axes or a geographic co-ordinate system or spherical or cylindrical co-ordinates (See SELVIAH, Par. [0037]).

Regarding Claim 4, SHENKAR teaches a method of registering three-dimensional (3D) point clouds of an area to create a composite 3D point cloud of the area (Fig. 1), the method comprising: 
obtaining a first 3D point cloud comprising a plurality of first points, at least a first portion of points of the plurality of first points being on a surface in the area (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, left point cloud data 21 , the first 3D point cloud being acquired a first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 left point cloud data 21 set); 
obtaining a second 3D point cloud comprising a plurality of second points, at least a second portion of points of the plurality of second points being on the surface (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, right point cloud data 21 set), the second 3D point cloud being acquired at a second location different form the first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 right point cloud data 21 set); 
calculating for each first point of the first portion of points to create a plurality of first (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal (i.e. plurality of first groups), and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
for each first point of the first portion of points, calculating a first deviation amount based on a difference between the first group of points and other adjacent first groups of points in a predetermined neighborhood about the first point (Par. [0167], this step includes selecting a group of associated plane point groups (i.e. predetermined neighborhood) where each of the point groups has a normal, and the normals differ (i.e. deviation amount based on difference between groups) by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
selecting, from the first portion of points, a first registration region based on whether the first deviation amount of each first point of the first portion of points satisfies a predetermined condition (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value (i.e. predetermined condition), preferably not higher than 5 degrees);  and 
registering the first 3D point cloud and the second 3D point cloud to create the composite 3D point cloud based on the first registration region (Fig. 17, Par. [0142], procedure 43 for creating high-precision collective point-cloud data 44 (i.e. composite 3D point cloud)), and 
wherein the selecting a first registration region comprises: for each first point of the first portion of points, comparing the first deviation amount of the first point to the first deviation threshold (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 (i.e. comparing) by selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); and in response to the first deviation amount being below the first deviation threshold, adding the corresponding first point to the first registration region (Par. [0168] Step 102: Selecting a group of overlapping plane point groups (i.e. adding), where each overlapping plane point group overlaps at least one associated plane point group of another local point-cloud 21.  This step preferably includes selecting a group of overlapping plane point groups, each having a normal, and where the normal differs from the 
While SHENKAR teaches normal vectors and angular data, SHENKAR does not specifically teach plurality of points on a curved surface. Therefore SHENKAR fails to explicitly teach the plurality of points being on a curved surface in the area, calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures, for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point.
However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9), for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).
References SHENKAR and SELVIAH are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary 

Regarding Claim 5, SHENKAR in view of SELVIAH teaches Claim 1. SHENKAR further teaches the predetermined neighborhood (Par. [0034], matching features that are close (i.e. neighborhood) according to the distance threshold) comprises a predetermined number of nearest neighboring first points among the first portion of points (Par. [0168], selecting a group of overlapping plane point groups, each having a normal, and where the normal differs from the normal of a plane point groups of another local point-cloud 21 by less than a predetermined allowed spatial distance (i.e. nearest neighboring)).

Regarding Claim 6, SHENKAR teaches a method of registering three-dimensional (3D) point clouds of an area to create a composite 3D point cloud of the area (Fig. 1), the method comprising: 
obtaining a first 3D point cloud comprising a plurality of first points, at least a first portion of points of the plurality of first points being on a surface in the area (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, left point cloud data 21 set), the first 3D point cloud being acquired a first location (Par. [0083], the laser scanner 15 is 
obtaining a second 3D point cloud comprising a plurality of second points, at least a second portion of points of the plurality of second points being on the surface (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, right point cloud data 21 set), the second 3D point cloud being acquired at a second location different form the first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 right point cloud data 21 set); 
calculating for each first point of the first portion of points to create a plurality of first (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal (i.e. plurality of first groups), and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
for each first point of the first portion of points, calculating a first deviation amount based on a difference between the first group of points and other adjacent first groups of points in a predetermined neighborhood about the first point (Par. [0167], this step includes selecting a group of associated plane point groups (i.e. predetermined neighborhood) where each of the point groups has a normal, and the normals differ (i.e. deviation amount based on difference between groups) by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
selecting, from the first portion of points, a first registration region based on whether the first deviation amount of each first point of the first portion of points satisfies a predetermined condition (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value (i.e. predetermined condition), preferably not higher than 5 degrees); 
registering the first 3D point cloud and the second 3D point cloud to create the composite 3D point cloud based on the first registration region (Fig. 17, Par. [0142], procedure 43 for creating high-precision collective point-cloud data 44 (i.e. composite 3D point cloud));
wherein the predetermined neighborhood (Par. [0034], matching features that are close (i.e. neighborhood) according to the distance threshold) comprises a predetermined number of nearest neighboring first points among the first portion of points (Par. [0168], selecting a group of overlapping plane point groups, each having a normal, and where the normal differs from the normal of a plane point groups of another local point-cloud 21 by less than a predetermined allowed spatial distance (i.e. nearest neighboring)); and 
wherein the predetermined neighborhood comprises the 20 closest first points of the first portion of points (Fig. 15, a simplified representation of a detail of high-precision collective point-cloud data 44, where the planar patches of the cloud features 73 may is best described by a group of points 22 with a normal 75, which is perpendicular to the plane of the patch).
While SHENKAR teaches normal vectors and angular data, SHENKAR does not specifically teach plurality of points on a curved surface. Therefore SHENKAR fails to explicitly 
However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9), for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).
References SHENKAR and SELVIAH are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying points on a curved surface as suggested by SELVIAH in the invention of SHENKAR in order that the projection of a three dimensional point cloud may be along a vector normal to the line, at an angle to the line, or along a curve intersecting the line 

Regarding Claim 7, SHENKAR in view of SELVIAH teaches Claim 1. SHENKAR further teaches further comprising: calculating for each second point of the second portion points to create a plurality of second; for each second point of the second portion of points, calculating a second deviation amount based on a difference between the second group of points and adjacent other second group of points in a predetermined neighborhood about the second point; selecting, from the plurality of second points, a second registration region based on whether the second deviation amount of each second point of the second portion of point meets a second deviation threshold; and wherein, in the registering the first 3D point cloud and the second 3D point cloud to create the composite 3D point cloud; the registration is based on the first registration region and the second registration region ([0167] Step 101 and Par. [0168] Step 102: For each overlapping volume, i.e. the second point cloud is processed similar to the first point cloud), with SELVIAH further teaching curvature (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9).

Regarding Claim 8, SHENKAR in view of SELVIAH teaches Claim 1. SHENKAR further teaches wherein the obtaining the first 3D point cloud (Fig. 1) comprises: providing a 3D scanner at the first location in the area; and scanning the area with the 3D scanner to generate the first 3D point cloud; the obtaining the second 3D point cloud comprises: moving the 3D scanner to the second location; and scanning the area with the 3D scanner to generate the second 3D point cloud (Par. [0073], the two scanners 11 shown in FIG. 1 can be two different scanners 11 or the same scanner 11 moved and placed at two locations). 

Regarding Claim 12, SHENKAR teaches a three-dimensional measuring system (Fig. 1) comprising: 
a housing (Fig. 1, scanner 11 housing) that is rotatable about a first axis (Par. [0065], the local point-clouds are created by moving the scanner about (such as around and/or within) the object or entity); 
a light source disposed within the housing and operable to emit light beams (Par. [0067] A laser scanner typically projects a pulsed laser beam on a predetermined measurement area);
a beam steering mechanism coupled to the housing and-configured to direct the emitted light beams onto an object surface within a scan area in the environment (Par. [0065], typically, the local point-clouds are created by moving (i.e. steering mechanism) the scanner about (such as around and/or within) the object or entity); 
a light receiver disposed within the housing to receive light reflected from the object surface through the beam steering mechanism (Par. [0067] a laser scanner typically projects a pulsed laser beam on a predetermined measurement area, and receives reflected light);
a processor system operably coupled to the light source, the beam steering mechanism, and the light receiver, the processor system (Par. [0072], the scanning system 10 preferably includes one or more scanners 11 and a computing machine 12, such as a computer or a server.  The terms computer and server can be used herein interchangeably with reference to computing machine 12.  Computing machine 12 preferably includes: at least one processor) being responsive to nontransitory executable computer instructions (Par. [0026], including instructions operative to cause a programmable processor of a network device to perform the above method for creating a collective point-cloud data) to determine 3D coordinates of a first collection of points on the object surface based at least in part on the emitting of the light beams and the receiving by the light receiver of the reflected light to define a 3D point cloud (Par. [0067], a laser scanner enables measuring, or providing, or obtaining, or acquiring, or collecting, cloud-point data.  These terms measuring, providing, obtaining, acquiring, collecting can be used in this document interchangeably when denoting the use of internal or external data such as point-cloud data);
wherein the processor system is further responsive to nontransitory executable computer instructions to perform: calculating for each point of the 3D point cloud to create a plurality (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
calculating, for each 3D point cloud, a deviation amount based on a difference between the normal vector and other adjacent normal vectors in a predetermined neighborhood about the point (Par. [0147], a step of matching cloud features by finding a group of features containing at least one cloud feature from a first local point-cloud and at least one cloud feature from a second local point-clouds); and
selecting, from the 3D point cloud, a registration region based on whether the deviation amount of each point of the 3D point cloud meets a deviation threshold (Par. [0167], 
While SHENKAR teaches normal vectors, SHENKAR does not specifically teach plurality of points on a curved surface. Therefore SHENKAR fails to explicitly teach the plurality of points being on a curved surface in the area, calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures, for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point.
However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9), for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).


Regarding Claim 14, it is drawn to a non-transitory computer-readable medium storage using the method claimed in Claim 1.  Therefore, Claim 14 corresponds to method Claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding Claim 15, SHENKAR teaches a method of registering three-dimensional (3D) point clouds of an area to create a composite 3D point cloud of the area (Fig. 1), the method comprising: 
obtaining a first 3D point cloud comprising a plurality of first points, at least a first portion of points of the plurality of first points being on a surface in the area (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, left point cloud data 21 set), the first 3D point cloud being acquired a first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 left point cloud data 21 set); 
obtaining a second 3D point cloud comprising a plurality of second points, at least a second portion of points of the plurality of second points being on the surface (Par. [0083], creating point cloud data 21 of the surface of the scanned physical objects, right point cloud data 21 set), the second 3D point cloud being acquired at a second location different form the first location (Par. [0083], the laser scanner 15 is operative to scan one or more physical objects in front of the scanner 11 thus creating point cloud data 21 of the surface of the scanned physical objects, Fig. 1 right point cloud data 21 set); 
registering the first 3D point cloud and the second 3D point cloud to create the composite 3D point cloud (collective point-cloud data 44) based on the first registration region based at least in part on the first portion of points and a second registration region based at least in part on the second portion of points (Fig. 17, Par. [0142], procedure 43 for creating high-precision collective point-cloud data 44 (i.e. composite 3D point cloud)); and 
wherein the first registration region and the second registration region are selected based on a measurable characteristic of each first point of the plurality of first points and of each first point of the plurality of second points (Par. [0137], Cloud feature 73 of FIG. 10A and FIG. 10B is preferably a planar patch.  A planar patch has a normal 75, which is perpendicular to the plane of the patch (i.e. measurable characteristic));
wherein the measurable characteristic is a deviation amount that is based on a difference between each first point and other adjacent first point in a predetermined neighborhood about the first point (Par. [0167], this step includes selecting a group of associated plane point groups (i.e. predetermined neighborhood) where each of the point groups has a normal, and the normals differ (i.e. deviation amount based on difference between groups) by less than a predetermined normal similarity value, preferably not higher than 5 degrees).

However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in FIG. 9), for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).
References SHENKAR and SELVIAH are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying points on a curved surface as suggested by SELVIAH in the 

Regarding Claims 16 and 17, they have been cancelled.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SHENKAR (US 2015/0323672 A1), in view of SELVIAH (US 2020/0043186 A1), and in further view of Bartmann et al. (US 9,746,311 B2) referred to as Bartmann hereinafter.
Regarding Claim 9, SHENKAR in view of SELVIAH teaches Claim 8. SHENKAR further teaches wherein the 3D scanner comprises a light source (Par. [0067] A laser scanner typically projects a pulsed laser beam on a predetermined measurement area), a beam steering mechanism (Par. [0065], typically, the local point-clouds are created by moving (i.e. steering mechanism) the scanner about (such as around and/or within) the object or entity), and a light receiver (Par. [0067] A laser scanner typically projects a pulsed laser beam on a predetermined measurement area, and receives reflected light), the scanning the area with the 3D scanner to generate the first 3D point cloud comprises: emitting a plurality of light beams from the light source and receiving with the light receiver a plurality of reflected light beams from an object surface within a scan area (Fig. 1, a point cloud 21 is thus a collection of laser-scan points 22, Par. [0067] a laser scanner typically projects a pulsed laser beam on a predetermined measurement area, and receives reflected light.  The direction and time of travel of the pulse light provides three-dimensional position data of the projecting point of the pulsed laser beam for each pulse.  These and determining with a processor system (Par. [0072], the scanning system 10 preferably includes one or more scanners 11 and a computing machine 12, such as a computer or a server.  The terms computer and server can be used herein interchangeably with reference to computing machine 12.  Computing machine 12 preferably includes: at least one processor) 3D coordinates of a first collection of points on the object surface within a scan area based at least in part on the plurality of light beams and the plurality of reflected light beams to define the first 3D point cloud (Par. [0067], a laser scanner enables measuring, or providing, or obtaining, or acquiring, or collecting, cloud-point data.  These terms measuring, providing, obtaining, acquiring, collecting can be used in this document interchangeably when denoting the use of internal or external data such as point-cloud data); and the scanning the area with the 3D scanner to generate the second 3D point cloud comprises: emitting a plurality of light beams from the light source and receiving with the light receiver a plurality of reflected light beams from an object surface within a scan area, determining, with the processor system, 3D coordinates of a first collection of points on the object surface within a scan area based at least in part on the plurality of light beams and the plurality of reflected light beams to define the second 3D point cloud  (Par. [0017], extracting at least one feature from a first local point-cloud, extracting at least one feature from a second local point-cloud, repeating Par. [0067]).

However, Bartmann teaches the direction of light beam being determined by a beam steering unit (Col. 3:21-24, the emission light beam 18 is emitted by the light emitter 17 onto the mirror 16, where it is deflected to the environment (i.e. object O) of the laser scanner 10).
References SHENKAR, SELVIAH and Bartmann are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying beam steering unit as suggested by Bartmann in the inventions of SHENKAR and SELVIAH in order to allow the measuring head to rotate about an axis (See Bartmann, Col. 2:64-65).

Regarding Claim 11, SHENKAR in view of SELVIAH teaches Claim 1. SHENKAR further teaches storage (Par. [0088], it is appreciated that any or all of scanner 11 and computer 12, as well as external computer 14, preferably includes at least one processor for executing a software program and a storage device for storing a software program and/or data) and the obtaining the second 3D point cloud comprises retrieving a previously-generated second 3D point cloud from the storage (Par. [0088], it is appreciated that any or all of scanner 11 and computer 12, as well as external computer 14, preferably includes at least one processor for executing a software program and a storage device for storing a software program and/or data). SHENKAR in view of SELVIAH teaches fails to explicitly teach retrieving a previously-generated 3D point cloud from a storage.
the obtaining the 3D point cloud comprises retrieving a previously-generated first 3D point cloud (Col. 9:27, previous cluster G.sub.l)  from a storage (Col. 2:45-51, raw scan data is collected, stored and sent to a processor or processors to generate a 3D image representing the scanned area or object).
References SHENKAR, SELVIAH and Bartmann are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying previous generated 3D point clouds from storage as suggested by Bartmann in the inventions of SHENKAR and SELVIAH in order to register a scan for test purposes (See Bartmann, Col. 9:27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SHENKAR (US 2015/0323672 A1), in view of SELVIAH (US 2020/0043186 A1), in view of Bartmann (US 9,746,311 B2), and in further view of Hillebrand (US 2019/0257642 A1) referred to as Hillebrand hereinafter.
Regarding Claim 10, SHENKAR in combination with SELVIAH and Bartmann teaches Claim 9. SHENKAR further teaches wherein the 3D scanner further comprises a camera (Par. [0075], 0077] Optionally, a camera 16, preferably directed for taking pictures of the ground near the scanner 11); the scanning the area with the 3D scanner to generate the first 3D point cloud further comprises: acquiring at least two images of within the field of view of the camera as the 3D scanner is rotated about a first axis (Par. [0085], the group of scanners 11, or a scanner 11 moved about scenery such as an urban environment or an architectural structure, preferably creates a plurality of imaging data 24), the field of view of each of the camera being at least partially within a shadow area (Fig. 1, below clouds 21), the shadow area being outside of the scan area (Fig. 1, Par. [0085] As shown in FIG. 1, the camera 16 is operative to take pictures of the ground near the scanner 11, thus creating imaging data 24 of the surface of the ground near the scanner 11); determining, with the processor system, 3D coordinates of a second collection of points on the object surface based at least in part on the at least two images (Par. [0085], the group of scanners 11, or a scanner 11 moved about scenery such as an urban environment or an architectural structure, preferably creates a plurality of imaging data 24); merging the 3D coordinates of the first collection of points and the 3D coordinates of the second collection of points to define the first 3D point cloud (Par. [0146] Such transformations preferably include rotations and translations of at least one of the plurality of local point-clouds 21); and the scanning the area with the 3D scanner to generate the second 3D point cloud further comprises: acquiring at least two images of within the field of view of the camera as the 3D scanner is rotated about the first axis, the field of view of each of the camera being at least partially within a shadow area, the shadow area being outside of the scan area; determining, with the processor system, 3D coordinates of a second collection of points on the object surface based at least in part on the at least two images; and merging the 3D coordinates of the first collection of points and the 3D coordinates of the second collection of points to define the second 3D point cloud (Par. [0017], extracting at least one feature from a first local point-cloud, extracting at least one feature from a second local point-cloud, repeating Par. [0085] and [0146]).
SHENKAR in combination with SELVIAH and Bartmann fails to explicitly teach the 3D scanner further comprises a photogrammetry camera. 
the 3D scanner further comprises a photogrammetry camera (Fig. 6, Par. [0059], a 3D measuring device having a 3D scanner and at least one photogrammetry camera). 
References SHENKAR, SELVIAH, Bartmann and Hillebrand are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying photogrammetry camera as suggested by Hillebrand in the inventions of SHENKAR, SELVIAH and Bartmann in order to allow the determination of scale between the angular distance of the photogrammetry images based on the 3D coordinates within the overlap area measured by the laser scanner and the photogrammetry camera (See Hillebrand, Par. [0060]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SHENKAR (US 2015/0323672 A1), in view of SELVIAH (US 2020/0043186 A1), and in further view of Hillebrand (US 2019/0257642 A1) referred to as Hillebrand hereinafter.
Regarding Claim 13, SHENKAR teaches a three-dimensional measuring system (Fig. 1) comprising: 
a housing (Fig. 1, scanner 11 housing) that is rotatable about a first axis (Par. [0065], the local point-clouds are created by moving the scanner about (such as around and/or within) the object or entity); 
a light source disposed within the housing and operable to emit light beams (Par. [0067] A laser scanner typically projects a pulsed laser beam on a predetermined measurement area);
a beam steering mechanism coupled to the housing and-configured to direct the emitted light beams onto an object surface within a scan area in the environment (Par. [0065], typically, the local point-clouds are created by moving (i.e. steering mechanism) the scanner about (such as around and/or within) the object or entity); 
a light receiver disposed within the housing to receive light reflected from the object surface through the beam steering mechanism (Par. [0067] a laser scanner typically projects a pulsed laser beam on a predetermined measurement area, and receives reflected light);
a processor system operably coupled to the light source, the beam steering mechanism, and the light receiver, the processor system (Par. [0072], the scanning system 10 preferably includes one or more scanners 11 and a computing machine 12, such as a computer or a server.  The terms computer and server can be used herein interchangeably with reference to computing machine 12.  Computing machine 12 preferably includes: at least one processor) being responsive to nontransitory executable computer instructions (Par. [0026], including instructions operative to cause a programmable processor of a network device to perform the above method for creating a collective point-cloud data) to determine 3D coordinates of a first collection of points on the object surface based at least in part on the emitting of the light beams and the receiving by the light receiver of the reflected light to define a 3D point cloud (Par. [0067], a laser scanner enables measuring, or providing, or obtaining, or acquiring, or collecting, cloud-point data.  These terms measuring, providing, obtaining, acquiring, collecting can be used in this document interchangeably when denoting the use of internal or external data such as point-cloud data);
wherein the processor system is further responsive to nontransitory executable computer instructions to perform: 
calculating for each point of the 3D point cloud to create a plurality (Par. [0167], for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value, preferably not higher than 5 degrees); 
calculating, for each 3D point cloud, a deviation amount based on a difference between the normal vector and adjacent other normal vectors in a predetermined neighborhood about the point (Par. [0147], a step of matching cloud features by finding a group of features containing at least one cloud feature from a first local point-cloud and at least one cloud feature from a second local point-clouds); 
selecting, from the 3D point cloud, a registration region based on whether the deviation amount of each point of the 3D point cloud meets a deviation threshold (Par. [0167], Step 101: For each overlapping volume, for each local point-cloud within the overlapping volume, selecting a group of associated plane point groups and with the cloud features 73 of FIG. 10A to FIG. 16.  Preferably, this step includes selecting a group of associated plane point groups where each of the point groups has a normal, and the normals differ by less than a predetermined normal similarity value (i.e. predetermined condition), preferably not higher than 5 degrees); and
a camera operably coupled to the housing (Fig. 1), the camera being oriented to acquire an image within the field of view that is at least partially within a shadow area (Fig. 1, below clouds 21) and at least partially within the scan area (Fig. 1, Par. [0085] As shown in FIG. 1, the camera 16 is operative to take pictures of the ground near the scanner 11, thus creating , the shadow area (Fig. 1, imaging data 24) being separate from the scan area (Fig. 1, clouds 21); and 
wherein the processor system is operably connected to the camera, the processor system being responsive to nontransitory executable computer instructions to determine 3D coordinates of a second collection of points in the shadow area based on at least two images acquired by the camera (Par. [0085], the group of scanners 11, or a scanner 11 moved about scenery such as an urban environment or an architectural structure, preferably creates a plurality of imaging data 24); and to merge the 3D coordinates of the first collection of points and the 3D coordinates of the second collection of points to define the 3D point cloud (Par. [0146] such transformations preferably include rotations and translations of at least one of the plurality of local point-clouds 21).
While SHENKAR teaches normal vectors, SHENKAR does not specifically teach plurality of points on a curved surface. Therefore SHENKAR fails to explicitly teach the plurality of points being on a curved surface in the area, calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures, for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point.
However, SELVIAH teaches the plurality of points being on a curved surface in the area (Par. [0017], The reading may also include a property of the point and its neighbouring points such as the curvature of the surface and the position and orientation of a small flat plane patch fitted to the point and its neighbouring points which can be represented as a surface normal vector), calculating a curvature for each first point of the plurality of first points to create a plurality of first curvatures (Par. [0267], curvature algorithm for generating a vector field is illustrated in for each first point of the plurality of first portion of points, calculating a first curvature deviation amount based on the difference between the first curvature and other adjacent first curvatures in a predetermined neighborhood about the first point (Par. [0261], calculate the angle deviation (i.e. curvature deviation) between the normal at the inquiry point compared to the normal of all of the near neighbour points within a small search radius sphere or for a specified number of nearest neighbour points).
References SHENKAR and SELVIAH are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying points on a curved surface as suggested by SELVIAH in the invention of SHENKAR in order that the projection of a three dimensional point cloud may be along a vector normal to the line, at an angle to the line, or along a curve intersecting the line allowing the lines of projection to be Cartesian co-ordinate axes or a geographic co-ordinate system or spherical or cylindrical co-ordinates (See SELVIAH, Par. [0037]).

In addition, SHENKAR fails to explicitly teach a photogrammetry camera and while SELVIAH teaches alternative optical 3D scanning apparatus includes photogrammetry (See Par. [0048]), SHENKAR in view of SELVIAH fails to explicitly teach a photogrammetry camera operably coupled to the housing, the photogrammetry camera having a lens and an image sensor that define a field of view.
However, Hillebrand teaches a photogrammetry camera operably coupled to the housing (Fig. 1), the photogrammetry camera having a lens and an image sensor that define a field of view (Par. [0018], the photogrammetry camera having a lens and an image sensor that define a field of view).
References SHENKAR, SELVIAH and Hillebrand are considered to be analogous art because they relate to combining 3D point clouds. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a photogrammetry camera as suggested by Hillebrand in the inventions of SHENKAR and SELVIAH in order to allow the determination of scale between the angular distance of the photogrammetry images based on the 3D coordinates within the overlap area measured by the laser scanner and the photogrammetry camera (See Hillebrand, Par. [0060]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425